Exhibit 10.29

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 29th day of June, 2015, between
ARE-MA REGION NO. 38, LLC, a Delaware limited liability company (“Landlord”),
and BLUEBIRD BIO, INC., a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

Address:

215 First Street, Cambridge, MA 02142

Premises:

That portion of the third floor of the Building, containing approximately 15,120
rentable square feet in the Phase I Premises and 8,075 rentable square feet in
the Phase II Premises, as determined by Landlord, as shown on Exhibit A.

Shared Conference Facility:

That portion of the Building depicted as the “Shared Conference Facility” on
Exhibit C attached hereto, subject to adjustment and relocation by Landlord from
time to time.

Project:

The real property on which the Building is located, together with all
improvements thereon and appurtenances thereto as described on Exhibit D.

Building:

That building located on the Project and commonly known and numbered as 215
First Street, Cambridge, Massachusetts.

Base Rent:

$32.00 per rsf per annum, as adjusted pursuant to Section 4 hereof.

Rentable Area of Premises:

Approximately 23,195 rentable square feet.

Rentable Area of Project:

Approximately 366,723 rentable square feet.

Tenant’s Share:

4.12% with respect to the Phase I Premises and 2.20% with respect to the Phase
II Premises, for a total of 6.32% with respect to the entire Premises.

Rent Adjustment Percentage:

3%

Target Commencement Date:

July 13, 2015 with respect to the Phase I Premises and January 1, 2016 with
respect to the Phase II Premises

Term:

Beginning on the Commencement Date and ending 60 months from the first day of
the first full month commencing on or after the Commencement Date.

Permitted Use:

Office and related uses consistent with the character of the Project and
otherwise in compliance with the provisions of Section 7 hereof.

Address for Rent Payment:

Landlord’s Notice Address:

Tenant’s Notice Address:

P.O. Box 975383

Dallas, TX 75397-5383

385 East Colorado Boulevard, Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

Facsimile: 626-578-0770

150 Second Street

First Floor

Cambridge, MA  02141

Attention:  General Counsel

 

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 2

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - TENANT’S PROPERTY

[X]  EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - SHARED CONFERENCE FACILITY

[X]  EXHIBIT G - LICENSE AGREEMENT[X]  EXHIBIT H - ASBESTOS DISCLOSURE

1.Lease of Premises; Right to Use Common Areas; License to Shared Conference
Facility.  

(a)Lease of Premises; Common Areas. Upon and subject to all of the terms and
conditions hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord.  The portions of the Project that are
for the non-exclusive use of tenants of the Project, including without
limitation, public or common lobbies, common chases and conduits, mechanical and
utility rooms, hallways, stairways, elevators and common walkways, the common
toilets, corridors and elevator lobby of any multi-tenant floor, the access
roads, driveways, parking areas, loading areas, pedestrian sidewalks, landscaped
areas and trash enclosures, are collectively referred to herein as the "Common
Areas."  Tenant shall have the non-exclusive right to use the Common Areas of
the Project, excluding the Shared Conference Facility to which Tenant’s rights
are as set forth in Section 1(b) below.  Landlord reserves the right to modify,
reconfigure and relocate the Common Areas, provided that such modifications,
reconfigurations or relocations do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use or Tenant’s access to the
Premises.  Notwithstanding the foregoing, no interruption in Building Systems,
services or Utilities, from any cause whatsoever, in connection with any work to
effect any such modification, reconfiguration or relocation shall result in
eviction or constructive eviction of Tenant, termination of this Lease or the
abatement of Rent.  Landlord reserves the right to change the form of ownership
of the Project or any part thereof.  

(b)Shared Conference Facility.  Concurrently with the execution and delivery of
this Lease by Tenant, Tenant shall execute and deliver to Landlord a license
agreement in the form attached as Exhibit G attached hereto (the “License
Agreement”).  Tenant shall have the non-exclusive right to use the Shared
Conference Facility pursuant to the terms and conditions of the License
Agreement. Tenant shall have no right to use or access the Shared Conference
Facility, except as provided in the License Agreement.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver the Phase I Premises to Tenant on or before the
Phase I Target Commencement Date (“Delivery” or “Deliver”) and to Deliver the
Phase II Premises to Tenant on or before the Phase II Target Commencement Date,
in each case broom clean with all personal property and furnishings/furniture
removed and with all existing construction improvements remaining in place.  If
Landlord fails to timely Deliver the Premises or the Phase I Premises or the
Phase II Premises, except as provided herein, Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom and this Lease shall not be
void or voidable.  

Landlord and Tenant acknowledges that the Phase I Premises and Phase II Premises
are currently occupied by another tenant, Le Cordon Bleu (“LCB”), and, as
described below, Landlord intends to enter into an Amendment to Lease (the “LCB
Amendment”) providing for LCB to vacate and yield up the Phase I Premises by the
Target Commencement Date for Phase I and to vacate and yield up the Phase II
Premises by the Target Commencement Date for Phase II.  The LCB Amendment
provides that for each seven-day period commencing July 13, 2015 that LCB fails
to so vacate and yield up the Phase I Premises, or portion thereof, LCB shall be
obligated to pay an amount equal to its Base Rent on the Phase I Premises for a
one month period (“Delay Payment”).  (For example, if LCB vacates and yields up
on July 19, 2015, LCB will be obligated to pay an amount equal to its Base Rent
for a one month period.  In addition, the LCB Amendment provides that for each
seven-day period commencing January 15, 2016 that LCB fails to so vacate and
yield up the Phase II Premises, or portion thereof, LCB shall be obligated to
pay an amount equal to its Base Rent on the Phase II Premises for a one month
period (also “Delay Payment”).  If and to

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 3

the extent LCB is responsible for and actually makes Delay Payments, Landlord
shall make such Delay Payments available to Tenant as a credit against Base Rent
next coming due hereunder.  Landlord agrees to use commercially reasonable
efforts, excluding eviction of LCB from other space, to recover Delay Payments.

If Landlord does not Deliver the Phase I Premises to Tenant by September 1,
2015, Tenant may elect to terminate this Lease by written notice to Landlord
within ten (10) business days after September 1, 2015.  If Tenant does not void
this Lease within such time period, this Lease shall continue in force and
effect.

If Landlord does not Deliver the Phase II Premises to Tenant on or before
January 31, 2016, Tenant may elect to delete the Phase II Premises from the
Premises by written notice to Landlord within ten (10) business days after
January 31, 2016.  If Tenant makes such election, the Phase II Premises shall be
deleted from the Premises, neither Landlord nor Tenant shall have any further
rights, duties or obligations under this Lease with respect to the Phase II
Premises, and this Lease shall continue in full force and effect with respect to
the Phase I Premises.  If Tenant does not make such election within such time
period, this Lease shall continue in force and effect.

The “Commencement Date” shall be the date Landlord Delivers the Phase I Premises
to Tenant.  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.  The “Term” of this Lease shall be the Base Term, as defined above on
the first page of this Lease.

Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied:  Landlord shall have entered into the LCB Amendment on or before June
30, 2015, with LCB which LCB Amendment shall be on terms and conditions
acceptable to Landlord, in Landlord’s sole and absolute discretion, including
without limitation a requirement that the existing tenant construct the demising
wall between the Phase II Space and space to be retained by LCB as shown on the
Plan attached hereto as Exhibit A prior to the Delivery of the Phase II
Premises. In the event that the Condition Precedent is not satisfied, either
party shall have the right to terminate this Lease upon delivery of written
notice to the other party, and if so terminated:  (a) the Security Deposit, or
any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant, and (b) neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Lease, except with respect to provisions which
expressly survive termination of this Lease.  Landlord shall have no liability
whatsoever to Tenant relating to or arising from Landlord’s inability or failure
to cause the Condition Precedent to be satisfied.

Except as otherwise set forth in this Lease:  (i) Tenant shall accept the
Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken, subject to the terms and conditions of this Lease.  Tenant
agrees to construct such demising walls as are required and shown on the Plan
attached on Exhibit A-1 to demise the Phase I Space from the Phase II Space
within 30 days after Delivery of the Phase I Premises.  

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use.  This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 4

supersedes any and all prior representations, inducements, promises, agreements,
understandings and negotiations which are not contained herein.  Landlord in
executing this Lease does so in reliance upon Tenant’s representations,
warranties, acknowledgments and agreements contained herein.

3.Rent.

(a)Base Rent.  The first month’s Base Rent as to the Phase I Premises shall be
due and payable on delivery of an executed copy of this Lease by Landlord and
Tenant.  Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, equal monthly installments of Base Rent on or before the
first day of each calendar month during the Term hereof, commencing August 13,
2015, in lawful money of the United States of America, at the office of Landlord
for payment of Rent set forth above, or to such other person or at such other
place as Landlord may from time to time designate in writing.  Payments of Base
Rent for any fractional calendar month shall be prorated.  Rent shall not be
payable on the Phase II Premises until the Phase II Premises are delivered to
Tenant.  The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent
obligations.  Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder except for any
abatement as may be expressly provided in this Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4.Base Rent.  Base Rent shall be increased on each annual anniversary of the
first day of the first full month during the Term of this Lease (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date.  Base
Rent, as so adjusted, shall thereafter be due as provided herein.  Base Rent
adjustments for any fractional calendar month shall be prorated.  

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year.  During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate.  Payments for any fractional calendar month shall
be prorated.  

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the operation, cleaning, repair, maintenance and management of the
Project (including, without duplication, Taxes (as defined in Section 9),
Permitted Capital Repairs and Improvements amortized over the useful life of
such capital items, and the costs of Landlord’s third party property manager or,
if there is no third party property manager, administration rent in the amount
of 3.0% of Base Rent), the cost of causing the EZ Ride Shuttle Service of CRTMA
(defined in Section 10) to service the Building, excluding only:

 

(a)the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b)capital expenditures except for capital expenditures (i) which are required
in order to comply with Legal Requirements first in effect after the date of
this Lease; (ii) which are intended to realize a reduction in  Operating
Expenses or maintain or improve the utility, efficiency or capacity of the
Building or any Building Systems, and/or (iii) which are intended to improve
safety (collectively, “Permitted Capital Repairs and Improvements”);

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 5

(c)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured;

(d)depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f)legal and other expenses incurred in the negotiation or enforcement of
leases;

(g)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project, except for one regional
manager who is routinely and materially involved in asset management matters for
the Building (the parties agreeing that costs associated with such regional
manager shall be equitably allocated between the Building and the other
properties with respect to which such regional manager provides services and
that the compensation and benefits of employees below the level of the one
regional manager who are assigned in part to the operation, management,
maintenance or repair of the Project and other properties shall also be
equitably allocated by Landlord between the Building and such other properties);

(j)all costs relating to maintaining Landlord‘s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

(k)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord‘s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 6

therefor, but which are provided to another tenant or occupant of the Project,
whether or not such other tenant or occupant is specifically charged therefor by
Landlord;

(q)costs incurred in the sale or refinancing of the Project;

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

(s)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  Notwithstanding anything set forth herein to the contrary, if the
Project is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses for such year shall be computed as though
the Project had been 95% occupied on average during such year.  If, during such
90 day period, Tenant reasonably and in good faith questions or contests the
accuracy of Landlord's statement of Tenant's Share of Operating Expenses,
Landlord will provide Tenant with access to such information as Landlord
reasonably determines to be responsive to Tenant's questions (the "Expense
Information").  If after Tenant's review of such Expense Information, Landlord
and Tenant cannot agree upon the amount of Tenant's Share of Operating Expenses,
then Tenant shall have the right to have an independent public accounting firm
selected by Tenant, working pursuant to a fee arrangement other than a
contingent fee (at Tenant's sole cost and expense) and approved by Landlord
(which approval shall not be unreasonably withheld or delayed), audit and/or
review the Expense Information for the year in question (the "Independent
Review").  The results of any such Independent Review shall be binding on
Landlord and Tenant.  If the Independent Review shows that the payments actually
made by Tenant with respect to Operating Expenses for the calendar year in
question exceeded Tenant's Share of Operating Expenses for such calendar year,
Landlord shall at Landlord's option either (i) credit the excess amount to the
next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Tenant within 30 days after delivery of such statement, except that
after the expiration or earlier termination of this Lease or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  If the Independent
Review shows that Tenant's payments with respect to Operating Expenses for such
calendar year were less than Tenant's Share of Operating Expenses for the
calendar year, Tenant shall pay the deficiency to Landlord within 30 days after
delivery of such statement.  If the Independent Review shows that Tenant has
overpaid with respect to Operating Expenses by more than 5% then Landlord shall
reimburse Tenant for all reasonable out-of-pocket costs incurred by Tenant for
the Independent Review.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project. Landlord may equitably increase
Tenant’s Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project that

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 7

includes the Premises or that varies with occupancy or use.  Base Rent, Tenant’s
Share of Operating Expenses and all other amounts payable by Tenant to Landlord
hereunder are collectively referred to herein as “Rent.”

6.Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”):  (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Massachusetts or California.  If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law.  Landlord's right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c)
below.  Upon any use of all or any portion of the Security Deposit, Tenant shall
pay Landlord on demand the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease.  Tenant hereby waives the provisions
of any law, now or hereafter in force which provide that Landlord may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of Rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant.  Upon bankruptcy or other debtor-creditor
proceedings against Tenant, the Security Deposit shall be deemed to be applied
first to the payment of Rent and other charges due Landlord for periods prior to
the filing of such proceedings.  If Tenant shall fully perform every provision
of this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 60 days after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement.  Tenant will

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 8

not use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance, increase the insurance risk, or
cause the disallowance of any sprinkler or other credits.  Tenant shall not
permit any part of the Premises to be used as a “place of public accommodation”,
as defined in the ADA or any similar legal requirement.  Tenant shall reimburse
Landlord promptly upon demand for any additional premium charged for any such
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section or otherwise caused by Tenant’s use and/or occupancy of the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose.  Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project.  Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord.  Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s specific use or occupancy of the
Premises.  Notwithstanding any other provision herein to the contrary, and
except to the extent resulting from Landlord Parties’ negligence or willful
misconduct, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal Requirement
to the extent such Claims arise out of Tenant’s particular use and occupancy of
the Premises.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease.  If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and (B)
Tenant shall be responsible for all damages suffered by Landlord resulting from
or occasioned by Tenant’s holding over, including consequential damages if such
occupancy shall continue for more than thirty (30) days.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 8 shall not
be construed as consent for Tenant to retain possession of the
Premises.  Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed on the Project by any federal, state, regional,

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 9

municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term. Taxes shall not include any net income taxes imposed on
Landlord, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein.

Notwithstanding anything to the contrary contained herein, Tenant shall pay,
prior to delinquency, any and all Taxes levied or assessed against any personal
property or trade fixtures placed by Tenant in the Premises, whether levied or
assessed against Landlord or Tenant.  If any Taxes on Tenant’s personal property
or trade fixtures are levied against Landlord or Landlord’s property, or if the
assessed valuation of the Project is increased by a value attributed by the
taxing authority to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes.  Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error.  The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord immediately upon demand.

10.Parking.  (a) Subject to all matters of record, Force Majeure, a casualty or
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Landlord shall make available to Tenant, at then-current
market rates from time to time, 15 parking spaces after the Phase I Premises are
delivered, and an additional 8 parking spaces after the Phase II Premises are
delivered in a parking lot or garage at an offsite location within a 10-minute
walk of the Building, all of such parking spaces to be on a non-reserved
basis.  As of the Commencement Date, such parking spaces shall be located in the
parking garage serving the 303 3rd Square Apartments.  Parking spaces may, at
Landlord’s discretion and upon reasonable prior written notice to Tenant of not
less than seven (7) days, become available for use during the Term in the
parking garage serving 50-60 Binney Street (the “Binney Parking Garage”).  As of
the Commencement Date, the market parking rate for the parking spaces is $275
per parking space per month.  Tenant shall also pay, commencing on the date that
the Binney Parking Garage becomes available for use by Tenant and thereafter on
the first day of each month of the Term (and in additional to the parking
charges provided for in the immediately preceding sentence), Tenant’s pro rata
share of the operating expenses (as reasonably determined by the owner of Binney
Parking Garage) incurred by such owner of the Binney Parking Garage with respect
to the Binney Parking Garage.  Tenant’s pro rata share of the Binney Parking
Garage shall be a percentage described as the number of spaces licensed by
Tenant divided by 899 (i.e. if Tenant licenses 27 spaces, the percentage shall
be 3%).  Tenant shall notify Landlord prior to the Commencement Date as to how
many parking spaces (not to exceed the product of the number of rentable square
feet in the Premises from time to time and .9) (the “Parking Maximum”)) that
Tenant will license hereunder.  If Tenant does not elect  to license all of the
parking spaces to which it is entitled pursuant to this Section 10 as of the
Commencement Date, Tenant shall give Landlord 30 days’ notice if it wishes to
license additional spaces during the Term, not to exceed the Parking Maximum in
the aggregate hereunder.  If Landlord determines that any additional spaces are
available for use by Tenant, Landlord shall notify Tenant in writing and Tenant
shall commence using and paying for the additional spaces licensed by Tenant on
the date that is 30 days after Tenant’s delivery of notice to
Landlord.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties, including without limitation other tenants of
the Project, but at Tenant’s request Landlord will direct the applicable parking
garage manager to do so.  

(b)       PTDM Matters.  Tenant shall, at Tenant’s sole expense, for so long as
the Parking and Traffic Demand Management Plan dated February 9, 2010 (revised
April 15, 2010), as approved by the City of Cambridge on April 22, 2010,
including the conditions set forth in such approval (as amended from time to
time, the “PTDM”), remains applicable to the Project, comply with the PTDM as
applicable to the Project, including without limitation, (i) offer to subsidize
mass transit monthly passes for all of its employees who work in the Premises in
accordance with the terms set forth in the PTDM; (ii) implement a Commuter
Choice Program and the MBTA’s Corporate Pass Plan; (iii) discourage
single-occupant vehicle (“SOV”) use by its employees; (iv) promote alternative
modes of transportation and use of alternative work hours; (v) at Landlord’s
request, meet with Landlord and/or its representatives no more frequently

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 10

than quarterly to discuss transportation programs and initiatives; (vi)
participate in annual surveys, monitoring transportation programs and
initiatives at the Campus, and, without limitation, achieve a sixty (60%)
percent response rate for patron surveys; (vii) cooperate with Landlord in
connection with transportation programs and initiatives promulgated pursuant to
the PTDM; (viii) provide alternative work programs (such as telecommuting,
flex-time and compressed work weeks) to its employees in order to reduce traffic
impacts in Cambridge during peak commuter hours; (ix) offer an emergency ride
home (“ERH”) through the Charles River Transportation Management Association
(“CRTMA”), or have its own ERH program, for all employees who commute by non-SOV
mode at least 3 days a week and who are eligible to park in Tenant’s Share of
Garage Spaces; (x) cooperate with the Cambridge Office of Workforce Development
to expand employment opportunities for Cambridge residents; (xi) in the event
that the single occupancy vehicle and traffic generation modal split limits of
the PTDM are exceeded, charge each user of a parking space the market rate for
parking in Kendall Square/East Cambridge therefor; (xii) comply with the
requirements of any other Parking and Traffic Demand Management Plan to which
Tenant may be a party from time to time; (xiii) designate an employee
transportation coordinator for the Building; and (xiii) otherwise cooperate with
Landlord in encouraging employees to seek alternate modes of transportation.

 

11.Utilities, Services.  Landlord shall provide, subject to the terms of this
Section 11, water, electricity, HVAC (including, without limitation, light,
power, sewer, and other utilities (including gas and fire sprinklers to the
extent the Project is plumbed for such services), and, with respect to the
Common Areas, refuse and trash collection and janitorial services (collectively,
"Utilities").  Landlord shall pay, as part of Operating Expenses or subject to
Tenant's reimbursement obligation below, for all Utilities used on the Premises,
all maintenance charges for Utilities, and any storm sewer charges or other
similar charges for Utilities imposed by any Governmental Authority or Utility
provider, and any taxes, penalties, surcharges or similar charges thereon.  The
Premises and adjacent space is submetered to measure Tenant’s usage of
electricity for lights and plugs in the Premises.  Tenant shall pay Landlord for
electricity costs for lights and plugs consumed on the Premises based on such
submeter and Tenant’s pro rata share of the separately metered space (based on
square footage), without markup by Landlord at Landlord’s cost (rather than as
part of Operating Expenses).  Landlord may cause, at Landlord’s expense, any
other Utilities (other than electricity for lights and plugs) to be separately
metered or charged directly to Tenant by the provider (in which case such
separately metered utilities shall not be includable as Operating
Expenses).  Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon pro rata square footage.  No interruption or failure of Utilities,
from any cause whatsoever, shall result in eviction or constructive eviction of
Tenant, termination of this Lease or the abatement of Rent.  Unless Tenant
delivers Landlord written notice that it has elected to retain a third party to
provide janitorial services to the Premises pursuant to the immediately
following sentence, Landlord shall provide janitorial services to the Premises
and Landlord shall charge Tenant directly for such janitorial services. Upon
written notice to Landlord, Tenant may elect, at any time during the Term, to
retain a third party reasonably acceptable to Landlord to provide janitorial
services to the Premises, in which case Tenant shall pay such third party
directly for such janitorial services (and Tenant shall not have to pay Landlord
directly or as part of Operating Expenses for janitorial services to the
Premises with respect to which Tenant has retained a third party).  Tenant
agrees to limit use of water and sewer with respect to Common Areas to normal
restroom use.  

Notwithstanding anything contained in this Lease to the contrary, if (i) as a
result of the negligence or willful misconduct of Landlord, an interruption or
curtailment, suspension or stoppage of a service that Landlord is obligated to
provide to Tenant under this Lease that is necessary for Tenant’s use and
occupancy of or access to the Premises, or any portion thereof, for the
Permitted Use (an “Essential Service”) shall occur, except any of the same due
to any act or neglect of Tenant or Tenant’s agents, employees, contractors or
invitees or any person claiming by, through or under Tenant (any such
interruption of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption occurs or continues as a
result of conditions that affect exclusively the Project as distinguished from
conditions that affect an area that extends beyond the Project, and (iii) such
Service Interruption continues for more than five (5) business days after
Landlord shall have received notice thereof

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 11

from Tenant, and (iv) as a result of such Service Interruption, the conduct of
Tenant’s normal operations in the Premises are materially and adversely
affected, then there shall be an abatement of one day’s Rent for each day during
which such Service Interruption continues after such [three (3) day period].  In
any event, Landlord agrees to use commercially reasonable efforts to restore
such Essential Service and cure such Service Interruption, including, without
limitation, use of overtime labor.

12.Alterations.  Any alterations, additions, or improvements made to the
Premises by or on behalf of Tenant, including additional locks or bolts of any
kind or nature upon any doors or windows in the Premises, but excluding
installation, removal or realignment of furniture systems (other than removal of
furniture systems owned or paid for by Landlord) not involving any modifications
to the structure or connections (other than by ordinary plugs or jacks) to
Building Systems (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion if any such Alteration affects the structure or Building Systems
and shall not be otherwise unreasonably withheld, conditioned or
delayed.  Tenant may construct nonstructural Alterations that will not affect
the Building Systems or otherwise interfere with the occupants of the Project in
the Premises without Landlord's prior approval if the aggregate cost of all such
work does not exceed $50,000 (a "Notice-Only Alteration"), provided Tenant
notifies Landlord in writing of such intended Notice-Only Alteration, and such
notice shall be accompanied by plans, specifications, work contracts and such
other information concerning the nature and cost of the Notice-Only Alteration
as may be reasonably requested by Landlord, which notice and accompanying
materials shall be delivered to Landlord not less than 10 days in advance of any
proposed construction.  Notwithstanding anything to the contrary contained
herein, Landlord hereby approves those initial improvements to the Phase I
Premises (the “Initial Phase I Improvements”) as are identified on Exhibit A-1
attached hereto, and no additional notice to Landlord of the Initial Phase I
Improvements shall be required, provided the dame shall be performed in
accordance with tis Section 12.

If Landlord approves any Alterations, Landlord may impose such conditions on
Tenant in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s sole and absolute
discretion.  Any request for approval shall be in writing, delivered not less
than 15 days in advance of any proposed construction, and accompanied by plans,
specifications, bid proposals, work contracts and such other information
concerning the nature and cost of the alterations as may be reasonably requested
by Landlord, including the identities and mailing addresses of all persons
performing work or supplying materials.  Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to ensure that such plans and specifications or
construction comply with applicable Legal Requirements.  Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, within thirty
(30) days, any out of pocket expenses for plan review, coordination, scheduling
and supervision incurred by Landlord.  Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law.  Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.  

Tenant shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any Alterations, Tenant shall deliver to
Landlord:  (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 12

may, at the time its approval of any such Installation is requested, notify
Tenant that Landlord requires that Tenant remove such Installation upon the
expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding
sentence.  Upon the expiration or earlier termination of the Term, Tenant shall
remove (i) all wires, cables or similar equipment which Tenant has installed in
the Premises or in the risers or plenums of the Building, (ii) any Installations
for which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes.  During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.  If Landlord is requested by
Tenant or any lender, lessor or other person or entity claiming an interest in
any of Tenant’s Property to waive any lien Landlord may have against any of
Tenant’s Property, and Landlord consents to such waiver, then Landlord shall be
entitled to be paid as administrative rent a fee of $1,000 per occurrence for
its time and effort in preparing and negotiating such a waiver of lien.    

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit C attached hereto and any items agreed by Landlord in writing to be
included on Exhibit C in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, built-in plumbing, electrical and
mechanical equipment and systems.  In no event shall Tenant be required to
remove the demising wall between the Phase II Premises and the space to be
retained by LCB to be installed by LCB pursuant to Section 2.

13.Landlord’s Repairs.  Landlord, as an Operating Expense, shall maintain all of
the structural, exterior, parking and other Common Areas of the Project,
including HVAC, plumbing, fire sprinklers, elevators and all other building
systems serving the Premises and other portions of the Project (“Building
Systems”), in good operating order and repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees and contractors (collectively, “Tenant Parties”)
excluded.  Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense.  Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed.  Landlord shall have no responsibility
or liability for failure to supply Building Systems services during any such
period of interruption; provided, however, that Landlord shall, except in case
of emergency, coordinate such interruption with Tenant for a time that does not
materially adversely affect Tenant’s use of the Premises and give Tenant at
least 48 hours advance notice of any planned stoppage of Building Systems
services for routine maintenance, repairs, alterations or improvements.  Tenant
shall promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section, after which Landlord shall make a commercially
reasonable effort to effect such repair in a timely manner.  Landlord shall not
be liable for any failure to make any repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after Tenant’s
written notice of the need for such repairs or maintenance.  Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein.  Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term.  

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 13

Should Tenant fail to make any such repair or replacement or fail to maintain
the Premises, Landlord shall give Tenant notice of such failure.  If Tenant
fails to commence cure of such failure within 10 days of Landlord’s notice, and
thereafter diligently prosecute such cure to completion, Landlord may perform
such work and shall be reimbursed by Tenant within 10 days after demand
therefor; provided, however, that if such failure by Tenant creates an
emergency, Landlord may immediately commence cure of such failure and shall
thereafter be entitled to recover the costs of such cure from Tenant.  Subject
to Sections 17 and 18, Tenant shall bear the full uninsured cost of any repair
or replacement to any part of the Project that results from damage caused by
Tenant or any Tenant Party and any repair that benefits only the Premises.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 business days after written notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant.  Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent.  If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.  

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all claims for injury or death
to persons or damage to property (i) occurring within the Premises and arising
directly or indirectly out of use or occupancy of the Premises, unless caused by
the willful misconduct or negligence of Landlord, (ii) occurring outside of the
Premises (including without limitation in the Shared Conference Facility) and
arising directly or indirectly out of an act or omission of Tenant, or (iii)
arising directly or indirectly out of or a breach or default by Tenant in the
performance of any of its obligations hereunder or under the License
Agreement.  Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises or any part of the Project).  Tenant further
waives any and all claims for injury to Tenant's business or loss of income
relating to any such damage or destruction of personal property (including,
without limitation, any loss of records).  Landlord shall not be liable for any
damages arising from any act, omission or neglect of any tenant in the Project
or of any other third party.

17.Insurance.  Landlord shall maintain such insurance covering the Project as
Landlord shall determine, provided that Landlord agrees to maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Building or such lesser coverage amount as Landlord may
elect provided such coverage amount is not less than coverage amounts for
similar buildings in the area of the Building and in any event not less than 90%
of such full replacement cost.   Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$2,000,000 for bodily injury and property damage with respect to the
Project.  Tenant, at its sole cost and expense, shall maintain during the Term:
all risk property insurance with business interruption and extra expense
coverage, covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense, workers’
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with such limits as required by law; and
commercial general liability insurance, with a minimum limit of not less than
$2,000,000 per occurrence for bodily injury and property damage with respect to
the Premises and the Shared Conference Facility.  The commercial general
liability insurance policies maintained by Tenant shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers and agents (collectively, “Landlord Parties”), as additional
insureds.  The commercial general liability insurance shall insure on an
occurrence and not a claims-made basis; be issued by insurance companies which
have a rating of not

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 14

less than policyholder rating of A and financial category rating of at least
Class X in “Best’s Insurance Guide”; shall not be cancelable for nonpayment of
premium unless 30 days prior written notice shall have been given to Landlord
from the insurer; shall cover hostile fire and contractual liability; and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant’s
policies).  Copies of such policies (if requested  by Landlord), or certificates
of insurance showing the limits of coverage required hereunder and showing
Landlord as an additional insured, along with reasonable evidence of the payment
of premiums for the applicable period, shall be delivered to Landlord by Tenant
upon commencement of the Term and with respect to any renewal of said insurance
policy, no later than 5 days prior to the expiration of such policy.  Tenant’s
policy may be a “blanket policy” with an aggregate per location endorsement
which specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy.  Tenant shall, at least 5 days prior to
the expiration of such policies, furnish Landlord with renewal certificates.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender.

18.Restoration.  If, at any time during the Term, the Building or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the Premises
(excluding the improvements installed by Tenant or by Landlord and paid for by
Tenant), subject to delays arising from the collection of insurance proceeds or
from Force Majeure events; provided, however, that if repair or restoration of
the Premises is not substantially complete as of the end of the Maximum
Restoration Period or, if longer, the Restoration Period, Landlord may, in its
sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the discovery of such
damage or destruction

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this
Lease.  Notwithstanding the foregoing,

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 15

either Landlord or Tenant may terminate this Lease upon written notice to the
other if the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage;
provided, however, that such notice is delivered within 10 business days after
the date that Landlord provides Tenant with written notice of the estimated
Restoration Period.  Landlord shall also have the right to terminate this Lease
if insurance proceeds are not available for such restoration.  Rent shall be
abated from the date of discovery of the damage or destruction.  Such abatement
shall be the sole remedy of Tenant, and except as provided in this Section 18,
Tenant waives any right to terminate the Lease by reason of damage or casualty
loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord this
Lease shall terminate and Rent shall be apportioned as of said date.  If part of
the Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to
Tenant.  Tenant hereby waives any and all rights it might otherwise have
pursuant to any provision of state law to terminate this Lease upon a partial
Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5
business days of any such notice not more than twice in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 16

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within the time period
set forth in Section 15.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 5% of the overdue
Rent as a late charge, provide, however, that Landlord will give Tenant notice
and an opportunity to cure any late payment of Rent within 5 business days of
such notice not more than once  in any 12 month period before Landlord shall
impose such late charge.  The parties agree that this late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant.  In

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 17

addition to the late charge, Rent not paid when due shall bear interest at the
Default Rate from the 5th day after the date due until paid.

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.  No cure
in whole or in part of such Default by Tenant after Landlord has taken any
action beyond giving Tenant notice of such Default to pursue any remedy provided
for herein (including retaining counsel to file an action or otherwise pursue
any remedies) shall in any way affect Landlord’s right to pursue such remedy or
any other remedy provided Landlord herein or under law or in equity, unless
Landlord, in its sole discretion, elects to waive such Default.

(i)This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all right of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 21(c) provided.  If any
such notice is given, Landlord shall have, on such date so specified, the right
of re-entry and possession of the Premises and the right to remove all persons
and property therefrom and to store such property in a warehouse or elsewhere at
the risk and expense, and for the account, of Tenant.  Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may from
time to time re-let the Premises or any part thereof for such term or terms and
at such rental or rentals and upon such terms and conditions as Landlord may
deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Premises.

(ii)In the event of any termination of this Lease as in this Section 21 provided
or as required or permitted by law or in equity, Tenant shall forthwith quit and
surrender the Premises to Landlord, and Landlord may, without further notice,
enter upon, re-enter, possess and repossess the same by summary proceedings,
ejectment or otherwise, and again have, repossess and enjoy the same as if this
Lease had not been made, and in any such event Tenant and no person claiming
through or under Tenant by virtue of any law or an order of any court shall be
entitled to possession or to remain in possession of the Premises.  Landlord, at
its option, notwithstanding any other provision of this Lease, shall be entitled
to recover from Tenant, as and for liquidated damages, the sum of:

(A)all Base Rent, Additional Rent and other amounts payable by Tenant hereunder
then due or accrued and unpaid: and

(B)the amount equal to the aggregate of all unpaid Base Rent and Additional Rent
which would have been payable if this Lease had not been terminated prior to the
end of the Term then in effect, discounted to its then present value in
accordance with accepted financial practice using a rate of 5% per annum, for
loss of the bargain; and

(C)all other damages and expenses (including reasonable attorneys’ fees and
expenses), if any, which Landlord shall have sustained by reason of the breach
of any provision of this Lease; less

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 18

(D)the net proceeds of any re-letting actually received by Landlord and the
amount of damages which Tenant proves could have been avoided had Landlord taken
reasonable steps to mitigate its damages.

(iii)Nothing herein contained shall limit or prejudice the right of Landlord, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bankruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law, but in each case not more than the amount
to which Landlord would otherwise be entitled under this Section 21.

(iv)Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

(v)If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise.  The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

(vi)If either party shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof, the non-prevailing party shall pay to the prevailing party all fees,
costs and other expenses which may become payable as a result thereof or in
connection therewith, including reasonable attorneys’ fees and expenses.

(vii)If Tenant shall default in the keeping, observance or performance of any
covenant, agreement, term, provision or condition herein contained, Landlord,
without thereby waiving such default, may perform the same for the account and
at the expense of Tenant (a) immediately or at any time thereafter and without
notice in the case of emergency or in case such default will result in a
violation of any legal or insurance requirements, or in the imposition of any
lien against all or any portion of the Premises (but only after Tenant has
failed to respond to such lien as permitted by Section 15 within the time period
provided in Section 15), and (b) in any other case if such default continues
after any applicable notice and cure period provided in Section 20.  All
reasonable costs and expenses incurred by Landlord in connection with any such
performance by it for the account of Tenant and also all reasonable costs and
expenses, including reasonable attorneys’ fees and disbursements incurred by
Landlord in any action or proceeding (including any summary dispossess
proceeding) brought by Landlord to enforce any obligation of Tenant under this
Lease and/or right of Landlord in or to the Premises, shall be paid by Tenant to
Landlord within 10 days after demand.

(viii)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(c), at Tenant’s expense, to the extent
provided in Section 30(c).

(ix)In the event that Tenant is in breach or Default under this Lease, whether
or not Landlord exercises its right to terminate or any other remedy, Tenant
shall reimburse Landlord within fifteen (15) days of demand for any costs and
expenses that Landlord may incur in connection with any such breach or Default,
as provided in this Section 21(c). Such costs shall include reasonable legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise.  Tenant shall also indemnify Landlord against and hold
Landlord harmless from all costs, expenses, demands and liability, including
without limitation, reasonable legal fees and costs Landlord shall incur if
Landlord shall become or be made a party to any claim or action instituted by
Tenant against any third party, or by any third party against Tenant, or by or
against any person holding any interest under or using the Premises by license
of or agreement with Tenant.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 19

Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing.  No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing.  Landlord shall be entitled,
to the extent permitted by law, to seek injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to seek a decree compelling observance or performance of any provision of
this Lease, or to seek any other legal or equitable remedy.

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, subject to and on
the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is at any time a corporation, partnership or limited liability company,
the shares or other ownership interests thereof which are not actively traded
upon a stock exchange or in the over-the-counter market, a transfer or series of
transfers whereby 50% or more of the issued and outstanding shares or other
ownership interests of such corporation are, or voting control is, transferred
(but excepting transfers upon deaths of individual owners) from a person or
persons or entity or entities which were owners thereof at time of execution of
this Lease to persons or entities who were not owners of shares or other
ownership interests of the corporation, partnership or limited liability company
at time of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.  

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 days, but not more
than 45 business days, before the date Tenant desires the assignment or sublease
to be effective (the “Assignment Date”), Tenant shall give Landlord a notice
(the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 days after receipt of the Assignment Notice:  (i)
grant such consent, (ii) refuse such consent, in its reasonable discretion; or
(iii) terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances:  (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant; lacks the creditworthiness to support the
financial obligations it will incur under the proposed assignment or sublease;
(4) in Landlord’s reasonable judgment, the character, reputation, or business of
the proposed assignee or subtenant is inconsistent with the desired tenant-mix
or the quality of other tenancies in the Project or is inconsistent with the
type and quality of the nature of the Building; (5) Landlord has experienced
previous defaults by or is in litigation with the proposed assignee or
subtenant; (6) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (7) the proposed assignee or
subtenant, or any entity that, directly or indirectly, controls, is controlled
by, or is under common control with the proposed assignee or subtenant, is then
an occupant of the Project; (8) the proposed assignee or subtenant is an entity
with whom Landlord is then currently negotiating to lease space in the Project;
or (9) the assignment or sublease is prohibited by Landlord’s lender. If
Landlord delivers notice of its election to exercise an Assignment Termination,
Tenant shall have the right to withdraw such Assignment Notice by written notice
to Landlord

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 20

of such election within 5 business days after Landlord’s notice electing to
exercise the Assignment Termination.  If Tenant withdraws such Assignment
Notice, this Lease shall continue in full force and effect.  If Tenant does not
withdraw such Assignment Notice, this Lease, and the term and estate herein
granted, shall terminate as of the Assignment Date with respect to the space
described in such Assignment Notice.  No failure of Landlord to exercise any
such option to terminate this Lease, or to deliver a timely notice in response
to the Assignment Notice, shall be deemed to be Landlord’s consent to the
proposed assignment, sublease or other transfer.  Tenant shall reimburse
Landlord for all of Landlord’s reasonable out of pocket expenses in connection
with its consideration of any Assignment Notice and/or its preparation or review
of any consent documents.  

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to approve the form of any such sublease or assignment.  In addition, Tenant
shall have the right to assign this Lease, upon 30 days prior written notice to
Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the greater of the net worth (as determined in accordance with GAAP)
of Tenant as of (A) the Commencement Date, or (B) as of the date of Tenant’s
most current quarterly or annual financial statements, and (iii) such assignee
shall agree in writing to assume all of the terms, covenants and conditions of
this Lease (a Corporate Permitted Assignment”). Control Permitted Assignments
and Corporate Permitted Assignments are hereinafter referred to as “Permitted
Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require that any
assignee or subtenant agree, in writing at the time of such assignment or
subletting, that if Landlord gives such party notice that Tenant is in default
under this Lease, such party shall thereafter make all payments otherwise due
Tenant directly to Landlord, which payments will be received by Landlord without
any liability except to credit such payment against those due under the Lease,
and any such third party shall agree to attorn to Landlord or its successors and
assigns should this Lease be terminated for any reason; provided, however, in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form), excluding Permitted Assignments, exceeds the
rental payable under this Lease, (excluding however, any Rent payable under this
Section) plus any actual and reasonable brokerage commissions, attorney’s fees,
design and construction fees directly related to and required pursuant to the
terms of such sublease, free rent, improvement allowance, and the unamortized
cost of any Alterations in the Premises made by Tenant (“Excess Rent”), then
Tenant shall be bound and obligated to pay Landlord as Additional Rent hereunder
50% of such Excess Rent within 10 days following receipt thereof by Tenant.  If
Tenant shall sublet the Premises or any part thereof, Tenant hereby immediately
and irrevocably assigns to Landlord, as security for Tenant’s obligations under
this Lease, all rent from any such subletting, and Landlord as assignee for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 21

Landlord to any further assignment or subletting nor shall it release Tenant or
any assignee or sublessee of Tenant from full and primary liability under the
Lease.  The acceptance of Rent hereunder, or the acceptance of performance of
any other term, covenant, or condition thereof, from any other person or entity
shall not be deemed to be a waiver of any of the provisions of this Lease or a
consent to any subletting, assignment or other transfer of the Premises.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.  

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project.  The current rules and regulations are attached hereto as Exhibit
E.  If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees to attorn to any such Holder.  Tenant agrees upon
demand to execute, acknowledge and deliver such reasonable instruments,
confirming such subordination, and such instruments of attornment as shall be
requested by any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof.  Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder.  The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 22

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or Tenant’s agents, employees and
invitees (collectively, “Tenant HazMat Operations”) and released of all
Hazardous Materials Clearances, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Sections 18 and 19 excepted.  

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Generally.  Except for Hazardous Material contained in products customarily
used by tenants in de minimis quantities for ordinary cleaning and office
purposes, Tenant shall not permit or cause any party to bring any Hazardous
Material upon the Premises or the Project or use, store, handle, treat,
generate, manufacture, transport, release or dispose of any Hazardous Material
in, on or from the Premises or the Project without Landlord’s prior written
consent which may be withheld in Landlord’s sole discretion.  Tenant, at its
sole cost and expense, shall operate its business in the Premises in strict
compliance with all Environmental Requirements and shall remove or remediate in
a manner satisfactory to Landlord any Hazardous Materials released on or from
the Project by Tenant or any Tenant Party.  Tenant shall complete and certify
disclosure statements as requested by Landlord from time to time relating to
Tenant’s use, storage, handling, treatment, generation, manufacture,
transportation, release or disposal of Hazardous Materials on or from the
Premises.  The term “Environmental Requirements” means all applicable present
and future statutes, regulations, ordinances, rules, codes, judgments, orders or
other similar enactments of any Governmental Authority regulating or relating to
health, safety, or environmental conditions on, under, or about the Premises or
the Project, or the environment, including without limitation, the
following:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; and all state and local
counterparts thereto, and any regulations or policies promulgated or issued
thereunder.  The term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant or any
Tenant Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 23

(b)Indemnity.  Tenant hereby indemnifies and shall defend and hold Landlord, its
officers, directors, employees, agents and contractors harmless from any and all
actions (including, without limitation, remedial or enforcement actions of any
kind, administrative or judicial proceedings, and orders or judgments arising
out of or resulting therefrom), costs, claims, damages (including, without
limitation, punitive damages and damages based upon diminution in value of the
Premises or the Project, or the loss of, or restriction on, use of the Premises
or any portion of the Project), expenses (including, without limitation,
attorneys’, consultants’ and experts’ fees, court costs and amounts paid in
settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination.  This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local Governmental Authority
because of Hazardous Materials present in the air, soil or ground water above,
on, or under the Premises.  Without limiting the foregoing, if the presence of
any Hazardous Materials on the Premises, the Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, the Project or any adjacent property, Tenant shall promptly
take all actions at its sole expense and in accordance with applicable law as
are necessary to return the Premises, the Project or any adjacent property to
the condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project.  Notwithstanding anything to the contrary contained in this Section 30,
Tenant shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which Tenant demonstrates existed in the Premises immediately prior
to the Commencement Date, or (ii) the presence of any Hazardous Materials which
Tenant demonstrates in the Premises which migrated which Tenant demonstrates
from outside of the Premises into the Premises, or (iii) contamination which
Tenant demonstrates was caused by Landlord or any of Landlord's employees,
agents and contractors unless in each case, the presence of such Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or (y) was caused, contributed or exacerbated by Tenant or any
Tenant Party.

(c)Landlord’s Tests.  Landlord shall have access to, and a right to perform
inspections and tests of, the Premises to determine Tenant’s compliance with
Environmental Requirements, its obligations under this Section 30, or the
environmental condition of the Premises or the Project.  In connection with such
testing, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party.  Access shall
be granted to Landlord upon Landlord’s prior written notice to Tenant and at
such times so as to minimize, so far as may be reasonable under the
circumstances, any disturbance to Tenant’s operations.  Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests.  Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
in accordance with all Environmental Requirements.  Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord may have against Tenant.

(d)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan) for which Tenant is responsible under this Section
30, Tenant shall continue to pay the full Rent in accordance with this Lease for
any portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Rent shall be prorated daily.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 24

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose.  Landlord may erect a suitable sign
on the Premises stating the Premises are available to let or that the Project is
available for sale.  Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions.  Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.  

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises, the Shared Conference Facility or the Common
Area.  Tenant agrees that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises, the Shared Conference Facility or the Common Area or
any other breach of security with respect to the Premises, Shared Conference
Facility, Common Areas or other portion of the Project.  Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project.  Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

34.Force Majeure.  Landlord shall not be responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, sinkholes or subsidence, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 25

issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
(“Force Majeure”).  

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker") in
connection with this transaction and that no Broker brought about this
transaction, other than Colliers.  Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this Section 35, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Signage on first floor lobby directory
tablet shall be inscribed, painted or affixed for Tenant by Landlord at the sole
cost and expense of Landlord, and shall be of a size, color and type acceptable
to Landlord, in Landlord’s reasonable discretion.  Nothing may be placed on the
exterior of corridor walls or corridor doors other than Landlord’s standard
lettering.  The first floor lobby directory tablet shall be provided exclusively
for the display of the name and location of tenants.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 26

39.Early Termination Right.  If Tenant enters into a lease agreement with an
affiliate of Landlord pursuant to which Tenant leases no less than 165,000
rentable square feet of space at 60 Binney Street, Cambridge, Massachusetts (the
“Binney Lease”), for a term of not less than 60 months, then Tenant shall have
the right, subject to the provisions of this Section 39, to terminate this Lease
(“Termination Right”) with respect to the entire Premises only at any time after
the expiration of the 18th month after the Commencement Date, following delivery
of written notice written notice from Tenant to Landlord (“Termination Notice”)
of its election to exercise its Termination Right, which termination notice
shall identify the date on which Tenant desires to termination the Lease (the
“Early Termination Date”), which Early Termination Date shall in no event be
earlier than 60 days after Tenant’s delivery of the Termination Notice to
Landlord.  If Tenant timely and properly exercises the Termination Right, Tenant
shall vacate the Premises and deliver possession thereof to Landlord in the
condition required by the terms of this Lease on or before the Early Termination
Date and Tenant shall have no further obligations under this Lease except for
those accruing prior to the Early Termination Date and those which, pursuant to
the terms of this Lease, survive the expiration or early termination of this
Lease.  Nothing contained herein shall obligate Landlord, Landlord’s affiliate
or Tenant in any way to enter into the Binney Lease.

In the event that the Binney Lease is entered into and Tenant subleases more
than 25,000 rentable square feet thereunder, Landlord shall have the right to
terminate this Lease on at least 60 days’ notice to Tenant, which notice shall
specify an Early Termination Date, and in such event Tenant shall vacate the
Premises and deliver possession thereof to Landlord in the condition required by
the terms of this Lease on or before the Early Termination Date and Tenant shall
have no further obligations under this Lease except for those accruing prior to
the Early Termination Date and those which, pursuant to the terms of this Lease,
survive the expiration or early termination of this Lease.  Nothing contained
herein shall obligate Landlord, Landlord’s affiliate or Tenant in any way to
enter into the Binney Lease.

 

40.Notification of Asbestos.  

(a)Notification of Asbestos.  Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the Building in the location identified in
Exhibit H.

(b)Tenant Acknowledgement.  Tenant hereby acknowledges receipt of the
notification in paragraph (a) of this Section 40 and understand that the purpose
of such notification is to make Tenant and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Building in order to avoid or minimize any damage to or disturbance of
such ACMs and/or PACMs.

___________
Tenant’s Initials

(c)Acknowledgement from Contractors/Employees.  Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the Building, and before
soliciting bids from any person to perform such services.  Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities.  Thereafter, Tenant shall grant Landlord reasonable
access to the Building, to determine whether any ACMs or PACMs will be disturbed
in connection with such activities.  Tenant shall not solicit bids from any
person for the performance of such activities without Landlord’s prior written
approval.  Upon Landlord’s request, Tenant shall deliver to Landlord a copy of a
signed acknowledgement from any contractor, agent, or employee of Tenant
acknowledging receipt of information describing the presence of ACMs and/or
PACMs within or about the Building in the locations identified in Exhibit H
prior to the commencement of such activities.  Nothing in this Section 40 shall
be deemed to expand Tenant’s rights under this Lease or otherwise to conduct,
authorize or permit any such activities.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 27

(i)Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(ii)Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

(iii)Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

41.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term.  Notwithstanding the foregoing, Tenant shall not be obligated
to provide the foregoing information at any time that Tenant is a public company
listed on a nationally recognized securities exchange.  At any time that Tenant
is not a public company, Tenant may deliver the foregoing information subject to
a confidentiality agreement in commercially reasonable form (provided that
Landlord may furnish such information to such other parties as Landlord may deem
appropriate subject to the same confidentiality).

(d)Intentionally Deleted.  

(e)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  

(f)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(g)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(h)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 28

document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(i)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(j)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(k)OFAC.  To Tenant’s knowledge, Tenant, and all beneficial owners of Tenant,
are currently (a) in compliance with and shall at all times during the Term of
this Lease remain in compliance with the regulations of the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of Treasury and any statute,
executive order, or regulation relating thereto (collectively, the “OFAC
Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

(l)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(m)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(n)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

[Signatures on next page]




[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 29

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

BLUEBIRD BIO, INC.,

a Delaware corporation

 

 

 

By:  /s/ Jason F. Cole

Its: SVP, General Counsel

 

 

LANDLORD:

ARE-MA REGION NO. 38, LLC, a Delaware limited liability corporation

By:Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, member

By:

ARE-QRS Corp., a Maryland corporation, general partner

 

By:  /s/ Eric S. Johnson

Its: SVP, RE Legal Affairs

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[g20150806212606644844.jpg]

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT A-1

APPROVED TENANT IMPROVEMENTS

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

A certain parcel of land with the buildings thereon, in Cambridge, Middlesex
County, Massachusetts, known as and numbered 215 First Street, and bounded and
described as follows:

Beginning at the northwest corner of Athenaeum Street and First Street, said
point being the southeasterly corner of the parcel;

Thence running N 80 degrees 12’27” W, a distance of 399.30 feet along the
northerly line of said Athenaeum Street;

Thence turning and running N 09 degrees 43’10” E, a distance of 200.00 feet
along the easterly line of Second Street;

Thence turning and running S 80 degrees 12’27” E, a distance of 399.41 feet
along the southerly line of Munroe Street;

Thence turning and running S 09 degrees 45’06” W, a distance of 200.00 feet
along the westerly line of First Street to the point of beginning.

The above described parcel contains 79,871 square feet, more or less.

 

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT C TO LEASE

TENANT’S PROPERTY

None.

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-MA REGION NO. 38, LLC, a Delaware limited
liability company (“Landlord”), and BLUEBIRD BIO, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____ and the termination date of the Base Term of the Lease shall be midnight
on ______________, _____.  In case of a conflict between the terms of the Lease
and the terms of this Acknowledgment of Commencement Date, this Acknowledgment
of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

BLUEBIRD BIO, INC.,

a Delaware corporation

 

 

 

By:

Its:

 

 

LANDLORD:

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

By:Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership,
managing member

By:

ARE-QRS Corp., a Maryland corporation, general partner

 

By:

Its:

 

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

Rules and Regulations215 First/Bluebird Bio - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

Rules and Regulations215 First/Bluebird Bio - Page 2

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT F TO LEASE

SHARED CONFERENCE FACILITY

 

 

[g20150806212607378845.jpg]

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT G TO LEASE

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), dated as of _____________, 2015, is
made and entered into by and between ARE-MA REGION NO. 38, LLC, a Delaware
limited liability company (“Licensor”), and BLUEBIRD BIO, INC., a Delaware
corporation (“Licensee”), with reference to the following Recitals:

RECITALS

A.Licensor is the owner of that certain property commonly known as 215 First
Street, Cambridge, Massachusetts (the “Property”).

B.Concurrently herewith, Licensee and Licensor are entering into that certain
Lease Agreement (the “Lease”) for certain space located at the Property and more
particularly described therein (the “Premises”).  All initially capitalized
terms used herein but not otherwise defined shall have the respective meanings
ascribed thereto in the Lease.

C.Licensee desires to have, and Licensor desires to grant to Licensee, certain
rights to access and use a certain area of the Property described as the “Shared
Conference Facility” on Exhibit 1 attached hereto, all in accordance with the
terms and provisions set forth below.

AGREEMENT

For and in consideration of the covenants and premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.License; Scheduling and Fees for Shared Conference Facility.  

(a)License.  Licensor hereby grants Licensee, and Licensee hereby accepts, a
non-exclusive license to use the Shared Conference Facility subject to the terms
and provisions of this Agreement.  

(b)Scheduling and Fees for Shared Conference Facility.  Use by Licensee of the
Shared Conference Facility shall be in common with others entitled to use the
Shared Conference Facility in accordance with scheduling procedures reasonably
determined by Licensor.  Licensor shall use commercially reasonable efforts to
schedule users on a first-come, first-served basis, but Licensor reserves the
right to exercise its discretion in the event of conflicting scheduling requests
among users.  Tenant shall have the right to use the Shared Conference Facility
for up to 6 people at no charge for up to 2 hours a day, 3 days a week.  The
first two additional occasions in a calendar month that Licensee uses the Shared
Conference Facility shall be at no charge for such use, and thereafter Licensee
shall pay the hourly charges established by Licensor from time to time for use
of the Shared Conference Facility.  The current hourly charge for the use of the
Shared Conference Facility as of the date of this Lease is $200 per hour and is
subject to change as determined by Licensor from time to time.  Payment of such
hourly charges shall be made within 10 days of invoice therefor, and Licensor
reserves the right to require an advance deposit from time to time.  

2.Use.  Licensee shall exercise its limited rights hereunder in compliance with
all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Property or Shared Conference Facility and the use and occupancy thereof,
including the rules and regulations attached as Exhibit 3 hereto, as the same
may be revised by Licensor from time to time.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 2

3.Term.  The term of this Agreement shall commence on the Commencement Date set
forth in the Lease (the “Commencement Date”) and continue until the earlier to
occur of (a) the last day on which Licensee is entitled to occupy the Premises
pursuant to the terms of the Lease, (b) the date this Agreement is sooner
terminated pursuant to its terms, and (c) the date the Lease is sooner
terminated pursuant to its terms.  The period between the Commencement Date and
the date of termination of this Agreement shall be the “Term.”  

4.Relocation and Modification of Shared Conference Facility.  Licensor shall
have the right at any time to reconfigure, relocate or modify the Shared
Conference Facility from time to time and to revise or expand any of the
services (if any) provided therein; provided, however, that such
reconfiguration, relocation or modification of the respective facility or any
revision or expansion of services shall not materially adversely affect Tenant’s
use of such facility or service as permitted pursuant to this Agreement.

5.Interference.  Licensee shall use the Shared Conference Facility in a manner
that will not interfere with the rights of any tenants, other licensees or
Licensor’s service providers.  Licensor assumes no responsibility for enforcing
Licensee’s rights or for protecting the Shared Conference Facility from
interference or use from any person, including, without limitation, tenants or
other licensees of the Property.

6.Default by Licensee.

(a)It is mutually agreed that Licensee shall be in default hereunder
(“Default”),

(i)if Licensee fails to comply with any of the terms or provisions of this
Agreement, and fails to cure such default within 30 days after the date of
delivery of written notice of default from Licensor, provided that if the nature
of such default is such that it cannot be cured by the payment of money and
reasonably requires more than 30 days to cure, then Licensee shall not be deemed
to be in Default under this License if Licensee commences such cure within 30
days of the aforesaid notice from Licensor and thereafter diligently prosecutes
such cure to completion within 90 days of the aforesaid notice from Licensor; or

(ii)with respect to the Shared Conference Facility, if Licensee fails to pay any
fees or charges for use of the Shared Conference Facility or other amounts
required hereunder when due pursuant to this Agreement; provided, however, that
Licensor will give Licensee notice and an opportunity to cure any failure to pay
such fees or charges within 5 business days of any such notice not more than
twice in any 12 month period and Licensee agrees that such notice shall be in
lieu of and not in addition to, or shall be deemed to be, any notice required by
law or

(iii)during the occurrence and continuation of any Default (as defined in the
Lease) under the Lease.

(b)In the event of any Default by Licensee hereunder, Licensor shall be entitled
to all rights and remedies provided for Landlord under the Lease, and all other
rights and remedies provided at law or in equity, including without limitation,
termination of this Agreement and the license granted hereunder.

7.Indemnification and Limitation of Liability.  

(a)Licensor’s sole obligation for providing standby generators or any other
standby power equipment, other equipment, systems, furnishings or personal
property to the Shared Conference Facility, whether or not affixed to the
Building (collectively, “Equipment”) shall be (i) to provide such Equipment as
is determined by Licensor in its sole and absolute discretion, and (ii) to
contract with a third party (determined by Licensor to be qualified) to maintain
the Equipment that is deemed by Licensor (in its reasonable professional
discretion) to need periodic maintenance per the manufacturer’s standard
maintenance guidelines.  Licensor shall have no obligation to provide Licensee
with operational Equipment, back-up Equipment or back-up utilities or to
supervise, oversee or confirm that the third party maintaining the Equipment is
maintaining the Equipment as per the manufacturer’s standard guidelines or
otherwise.  

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 3

During any period of replacement, repair or maintenance of the Equipment when
such Equipment is not operational, including any delays thereto due to the
inability to obtain parts or replacements, Licensor shall have no obligation to
provide Licensee with alternative or back-up Equipment or alternative sources of
utilities.  Licensee expressly acknowledges and agrees that Licensor does not
guaranty that the Equipment will be operational at all times, will function or
perform adequately, or that emergency power will be available to the Premises
when needed, and Licensor shall not be liable for any damages resulting from the
failure of such Equipment.  Licensee hereby releases Licensor from and against
any and all claims arising directly or indirectly out of or relating to the
Equipment, or the existence, use of failure thereof, unless caused solely by the
willful misconduct or gross negligence of Licensor.  The terms and provisions of
this Section 7(a) shall survive the expiration or earlier termination of this
Agreement.

(b)NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LICENSOR AND LICENSEE TO THE CONTRARY:  (i) LICENSOR SHALL NOT BE LIABLE TO
LICENSEE OR ANY OTHER PERSON FOR (AND LICENSEE AND EACH SUCH OTHER PERSON ASSUME
ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO PERSONAL
PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION, TRADE
FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS,
LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS,
ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; and (ii) THERE SHALL BE NO PERSONAL
RECOURSE TO LICENSOR FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES,
SHARED CONFERENCE FACILITY OR PROJECT OR ARISING IN ANY WAY UNDER THIS LICENSE
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN LICENSOR AND LICENSEE WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LICENSOR HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LICENSOR’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LICENSOR’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(iii) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LICENSOR OR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS IN CONNECTION
WITH THIS LICENSE AGREEMENT NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LICENSOR OR ANY OF LICENSOR’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS.

(c)Licensee acknowledges and agrees that there are no warranties of any kind,
whether express or implied, made by Licensor or otherwise with respect to the
Shared Conference Facility or any services (if any) provided in the Shared
Conference Facility, and Licensee disclaims any and all such warranties.

(d)Licensor shall not be in default hereunder unless Licensor fails to perform
any of its obligations hereunder within thirty (30) days after written notice
from Licensee specifying such failure, with such extension of time by reason of
Force Majeure as may be reasonably necessary; provided, however, that if the
nature of Licensor’s obligation arises from an emergency condition and Licensee
provides notice to Licensor (which may be telephonic if followed by written
notice on the same day describing the emergency condition in reasonable detail,
including without limitation the emergency nature of the condition and
specifying in all capital letters and boldface type that the condition is an
emergency and response is required by Licensor pursuant to this Agreement), then
Licensor shall respond within a reasonable period after receipt of such notice
of the emergency condition.  Licensee’s sole remedy for any breach or default by
Licensor hereunder shall be to terminate this Agreement and Licensee hereby, to
the maximum extent possible, knowingly waives the provisions of any law or
regulation, now or hereafter in effect which provides additional or other
remedies to Licensee as a result of any breach by Licensor hereunder or under
any such law or regulation.

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 4

8.Miscellaneous.

(a)This Agreement, together with the Lease, constitutes the entire agreement and
understanding between the parties, and supersedes all offers, negotiations and
other agreements concerning the subject matter contained herein.  Any amendments
to this Agreement must be in writing and executed by both parties.

(b)If any clause or provision of this Agreement is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby.

(c)This Agreement shall be binding on and inure to the benefit of the successors
and permitted assigns of the respective parties.

(d)All notices or other communications between the parties shall be in writing
and shall be deemed duly given upon delivery or refusal to accept delivery by
the addressee thereof if delivered in person, or upon actual receipt if
delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth in the Lease (as the same may be revised
from time to time in accordance with the terms of the Lease).

(e)The license granted hereunder is appurtenant to Licensee’s leasehold interest
in the Premises and may not be assigned or otherwise pledged or transferred,
directly or indirectly, except in connection with any assignment of the Lease or
sublease of the Premises to which Landlord consents or is otherwise permitted
under the Lease.  In the event of a permitted assignment of the Lease, this
Agreement shall automatically be assigned thereby, and thereupon the assigning
Licensee shall have no further rights to use or access the Shared Conference
Facility.  No assignment or other transfer of the Lease or of this License shall
release Licensee of its obligations hereunder.

(f)This Agreement shall be construed, interpreted, governed and enforced
pursuant to the laws of the state in which the Property is located.

(g)This Agreement may be executed in multiple counterparts but all counterparts
taken together shall constitute a single document.

(h)Time is of the essence of each and every provision of this Agreement.

(i)The parties to this Agreement hereby acknowledge that each such party and its
counsel have participated in the negotiation and preparation of this Agreement,
and this Agreement shall be construed and interpreted without regard to any
presumption or other rule requiring construction against the party causing the
Agreement to be drafted.

(j)Licensee acknowledges that its use of the Shared Conference Facility are
non-exclusive and will be subject to the use of other tenants and licensees of
the Property.  Licensee acknowledges that it will be important for all such
users to cooperate with each other to maintain the confidentiality of each
party’s documents and operations as well as information a party may hold under
confidential arrangements with third parties.  Licensee shall maintain and treat
as confidential and secret all information and materials which may intentionally
or unintentionally be disclosed to it in connection with such shared occupancy
(the “Confidential Information”).  Licensee shall not disclose Confidential
Information to any third party and will take appropriate action by instruction,
agreement or otherwise with its employees, agents, affiliates, associates,
representatives, contractors and invitees to ensure that security of the
Confidential Information is maintained.  Notwithstanding the foregoing, Licensee
may disclose Confidential Information to the extent that (a) disclosure is
compelled by judicial or administrative process or other requirements of law, or
(b) Licensee can show that such Confidential Information (i) was publicly
available prior to the date of this Agreement or thereafter became publicly
available without violation of this Agreement by Licensee or its employees,
agents, affiliates, associates, representatives, contractors or invitees, or
(ii) became available

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 5

to Licensee by means other than its use of or access to the Shared Conference
Facility.  The provisions of this Section 8(j) shall survive the expiration or
earlier termination of this Agreement.

[Signatures On Next Page]




[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 6

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

LICENSEE:

BLUEBIRD BIO, INC.,

a Delaware corporation

 

 

 

By:

Its:

 

 

 

LICENSOR:

ARE-MA REGION NO. 38, LLC, a Delaware limited liability company

By:Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership,
managing member

By:

ARE-QRS Corp., a Maryland corporation, general partner

 

By:

Its:

 

 




[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 7

EXHIBIT 1 TO LICENSE AGREEMENT

DESCRIPTION OR PLAN OF SHARED CONFERENCE FACILITY

[g20150806212608191846.jpg]




[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 8

EXHIBIT 2 TO LICENSE AGREEMENT

RULES AND REGULATIONS

Rules and regulations (if any) will be established and implemented by Licensor
during the Term.

 

 

[g20150806212603816844.jpg]

--------------------------------------------------------------------------------

215 First/Bluebird Bio - Page 1

EXHIBIT H TO LEASE

Asbestos Disclosure

 

This notification provides certain information about asbestos within or about
the Premises at 215 First Street, Cambridge, MA (“Building”).  

 

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country.  Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation.  Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

 

No ACMs were identified in an asbestos survey of the building conducted in
2007.  However, to avoid damage, several materials were not sampled and are
presumed asbestos-containing materials or PACMs as listed in the following
table:

[g20150806212608394847.jpg]

 

The PACMs described above were observed to be in good condition and may be
managed in place.  Because ACMs may be present within or about the Building, we
have hired an independent environmental consulting firm to prepare an operations
and maintenance program (“O&M Program”).  The O&M Program is designed to
minimize the potential of any harmful asbestos exposure to any person within or
about the Building.  The O&M Program includes a description of work methods to
be taken in order to maintain any ACMs or PACMs within or about the Building in
good condition and to prevent any significant disturbance of such ACMs or
PACMs.  Appropriate personnel receive regular periodic training on how to
properly administer the O&M Program.

 

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices.  ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled.  This does not typically occur unless (1)
the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities).  If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases.  However, measures to minimize exposure, and consequently minimize
the accumulation of asbestos fibers, reduce the risks of adverse health effects.

 

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers.  In particular, you should be aware
that some of the activities which may present a health risk include moving,
drilling, boring, or otherwise disturbing ACMs.  Consequently, such activities
should not be attempted by any person not qualified to handle ACMs.  

 

The O&M Program is available for review during regular business hours at
Landlord’s office located at 700 Technology Square, Suite 302, Cambridge, MA
02139.

 

 

[g20150806212603816844.jpg]